ACCEPTED
                                                                                                          01-14-00621-CR
                                                                                              FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     5/13/2015 2:21:42 PM
Belinda Hill                                                                       Criminal  JusticeCHRISTOPHER
                                                                                                     Center        PRINE
                                                                                                                   CLERK
First Assistant                                                                    1201 Franklin, Suite 600
                                                                                 Houston, Texas 77002-1901


                                                                                    FILED IN
                        HARRIS COUNTY DISTRICT ATTORNEY
                                                      1st COURT OF APPEALS
                                       DEVON ANDERSON                         HOUSTON, TEXAS
                                                                           5/13/2015 2:21:42 PM
                                                                           CHRISTOPHER A. PRINE
                                                                                   Clerk
                                             May 13, 2015


     Criminal Appellate Bureau
     Harris County District Clerk’s Office
     1201 Franklin Street, 3rd Floor
     Houston, Texas 77002

     RE: Travis Brandon Ayers v. State of Texas,
         Trial Court Cause No. 1394860
         First Court of Appeals Cause No. 01-14-00621-CR

     Harris County Criminal Appellate Bureau District Clerk:

     Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), the State requests that the
     Harris County District Clerk prepare, certify, and file in the appellate court a
     supplemental volume to the Clerk’s Record for Ayers’s appeal from trial court cause
     number 1394860 containing twelve (12) pages of documents filed in Ayers’s criminal
     case, namely: the trial court’s order granting the defense’s Motion for Evaluation of the
     Defendant for Competency by an Independent Expert, which was signed and dated by the
     trial court on January 17, 2014; the Attorney Fees Expense Claim form and Out of Court
     Hours Logs prepared by defense attorney Jamie Sulla; and the defense’s Motion for
     Payment of Additional Funds to Court Appointed Attorney. A copy of twelve (12) pages
     of documents referenced herein and sought to be included as a supplemental volume to
     the Clerk’s Record for this case is attached hereto for reference.

     Thank you for your assistance in this matter.

                                                            Sincerely,

                                                            /s/ Melissa Hervey

                                                            MELISSA P. HERVEY
                                                            Assistant District Attorney
                                                            Harris County, Texas
                                                            1201 Franklin Street, Suite 600
                                                            Houston, Texas 77002
                                                            Tel. (713) 755-5826
                                Fax (713) 755-5809
                                State Bar No. 24053741
                                Hervey_Melissa@dao.hctx.net




cc:   Joe David Wells           Christopher Prine
      Attorney for Appellant    Clerk, First Court of Appeals
      P.O. Box 2064             301 Fannin Street
      Houston, Texas 77252      Houston, Texas 77002
      joedavidwells@gmail.com
CertifiedDocumentNumber:61734285-Page1of11
CertifiedDocumentNumber:61734285-Page2of11
CertifiedDocumentNumber:61734285-Page3of11
CertifiedDocumentNumber:61734285-Page4of11
CertifiedDocumentNumber:61734285-Page5of11
CertifiedDocumentNumber:61734285-Page6of11
CertifiedDocumentNumber:61734285-Page7of11
CertifiedDocumentNumber:61734285-Page8of11
CertifiedDocumentNumber:61734285-Page9of11
CertifiedDocumentNumber:61734285-Page10of11
CertifiedDocumentNumber:61734285-Page11of11